This prosecution is based upon section 2425, Rev. Laws 1910, which is as follows:
"Any person who shall procure a female inmate for a house of prostitution, or who, by promise, threats, violence or by any device or scheme shall cause, induce, persuade or encourage a female person to become an inmate of a house of prostitution; or shall procure a place as inmate in a house of prostitution for a female person; or who shall by promise, threats, violence, or by any device or scheme, cause, induce, persuade or encourage an inmate of a house of prostitution to remain therein as such inmate; or, who shall, by fraud, or artifice, or by duress of person or goods, or by abuse of any position of confidence or authority, procure any female person to become an inmate of a house of ill fame, or to enter any place in which prostitution is encouraged or allowed within this state, or to come into this state or leave this state for the purpose of prostitution, or who shall procure any female person, who has not previously practiced prostitution to become an inmate of a house of ill fame within this state, or to come into this state or leave this state for the purpose of prostitution; or shall receive or give or agree to receive or give any money or thing of value for procuring or attempting to procure any female person to become an inmate of a house of ill fame within this state, or to come into this state or leave this state for the purpose of prostitution, shall be guilty of pandering, and upon conviction for any offense under this article shall be punished by imprisonment in the state penitentiary for a period of not less than two years nor more than twenty *Page 616 
years, and by a fine of not less than three hundred dollars and not to exceed one thousand dollars."
It is within the personal knowledge of the members of this court that the above and foregoing section was prepared by Hon. Thomas H. Owen, of Muskogee, one of the ablest and most painstaking lawyers in the state of Oklahoma. At the time of the preparation of this section Mr. Owen had before him the statutes of all of the other states on this subject, and the purpose was to make this section broad enough to entirely cover and include every act which might constitute or enter into what is generally known as pandering, and we think that this is its effect. The purpose of the Legislature in adopting this section was as far as possible to break up and destroy the infamous traffic in female virtue which has assumed such proportions as to become a curse to society, more blasting and blighting than any plague or epidemic could be, more terrible than any black slavery or any other kind of slavery that ever existed in this or any other country has been, more degenerating to the morals and ideals of the nation, and more soul-destroying than all other agencies against decency combined. The Legislature intended, as far as possible, to prevent prostitution from ever becoming a commercialized institution in Oklahoma. This law was passed in answer to the demands of an enlightened and aroused public conscience. While it includes every kind of pandering, yet one of its special purposes was for the protection of young girls of immature years, who through youth and ignorance and want of experience would otherwise be unable to protect themselves and would become the easy victims of the most despicable specimens of humanity.
Counsel for appellant strenuously complained of the fact that the county attorney in his argument to the jury referred to the defendant and those associated with him as a bunch of hyenas and vultures. The only possible objection which can be urged to the language used by the county attorney is that it did not adequately portray the infamy and moral turpitude of the defendant and those acting with him, for as repulsive *Page 617 
as vultures and hyenas are, they do not feed and fatten upon their own kind. The hyena, who has spent the hours of the night in reveling among the graves of the dead and whose jaws are dripping with the putrid gore of carcasses, the vulture, who feeds alone upon filth and carrion, are each and both angels of righteousness compared to the man who enriches himself at the expense of female virtue. The comparison made by the county attorney was a compliment to appellant and an insult to vultures and hyenas, to whom the county attorney owes an apology. The panderer will not hesitate at any means to secure girls upon any false pretenses or misrepresentation, or who when intoxicated or drugged and not in possession of their senses are conveyed to a place for immoral purposes. Prostitution demands youth for its perpetuation. Upon the courts rests the responsibility of seeing that this demand is not supplied, for the law has a conscience as well as a head and hand, and it is the duty of the courts to see that the hand of the law performs those things which the head directs and which the conscience dictates. It is needless for us to discuss the evidence in this case in detail. The truthfulness of the state's testimony was a question for the jury to determine. From the evidence of the state it appears that appellant and some other persons were acting together in a conspiracy organized for the purpose of carrying on the traffic of debauching girls; that to assist them in accomplishing this purpose the prosecuting witness and her companions were robbed of what little money they had and were left in a penniless and destitute condition when they were approached by members of the conspiracy who assumed a friendly feeling for and an interest in the girls with propositions that the girls should lead lives of shame. It was proven by the state that appellant was guilty of the almost inconceivable infamy of making dates for his wife. This evidence was all admissible because it was a part of the general plan or conspiracy in which the appellant and others were engaged and tends to show its true character, and upon the further ground that it tends to show the character *Page 618 
of the house at which the offense is alleged to have been committed.
As a general rule evidence as to the character of a defendant cannot be introduced unless the defendant first introduces evidence of his good character, but this rule does not apply to cases in which the character of the defendant is an element of the crime charged. See Porter v. State, 8 Okla. Cr. 64,126 P. 699; Putman v. State, ante, 132 P. 916. It was therefore a part of the res gestae of the case. We have absolutely no doubt of the guilt of appellant under the testimony in this case. Neither does it appear from the record that he was deprived of any substantial or material right. It is therefore not necessary for us to discuss the various technical objections urged in his behalf by his counsel.
When it appears that a defendant is clearly guilty and there are no fundamental errors in the record, this court does not split hairs or make fine-spun distinctions for the purpose of enabling it to turn guilty men loose. This has been our invariable rule from the date of the organization of this court, and, while it has brought forth many bitter criticisms of the court, yet we have steadfastly conformed to it. Courts are established for the sole purpose of enforcing justice, punishing criminals, suppressing vice, and thereby protecting society. The court that does not live up to this ideal should be abolished as an impediment to justice and a menace to the public. On this question we have never had any doubt, and we are glad to note that our course has met with the approval and indorsement of the Legislature of the state, for in section 6005, Rev. Laws 1910, we find the following:
"No judgment shall be set aside or new trial granted by any appellant court in this state in any case, civil or criminal, on the ground of misdirection of the jury or the improper admission or rejection of evidence, or as to error in any matter of pleading or procedure, unless, in the opinion of the court to which application is made, after an examination of the entire record, it appears that the error complained of had probably resulted in a miscarriage of justice, or constitutes a substantial violation of a constitutional or statutory right." *Page 619 
In Burns v. State, 8 Okla. Cr. 554, 129 P. 657, in speaking of a kindred offense, this court said:
"The conduct for which appellant has been found guilty should not for one moment be condoned by any court or jury, and a conviction in such case, when supported by the evidence, as is done in this case, should not be set aside, except for the most grave and serious reasons. * * * While it is true that courts should not discriminate in their administration of law as to individuals, yet there are cases where the character and make-up of a defendant, taken with his conduct and acts and his ability and capacity to know right from wrong, show him to be entitled to a less charitable consideration at the hands of the courts than ought to be extended to ordinary individuals. We think that such is the case now before us, and that the verdict and judgment rendered in this case are altogether legal, just, and righteous. It is sometimes said that a fallen woman is the most depraved of created beings, but we think that the man who is responsible for her fall is much the worse demon of the two. Such characters can expect no sympathy or leniency at the hands of this court."
There being no doubt about the guilt of appellant and no fundamental errors appearing in the record, we could not reverse this case without committing a crime against society. Far from having any ground of complaint at the verdict in this case, appellant should be exceedingly thankful therefor, because his punishment was only assessed at three years' imprisonment and a fine of $300, when the maximum punishment of 20 years' imprisonment and a $1,000 fine should have been imposed, for the testimony clearly shows that appellant is a traitor to society and an enemy of the human race. This, in our judgment, amounts almost to a miscarriage of justice, and if this court had the power we would not hesitate for a moment at fixing the punishment of appellant at the maximum of the law, which is 20 years in the penitentiary and a fine of $1,000.
We find no material error in the record. The judgment of the lower court is therefore affirmed.
DOYLE, J., concurs. ARMSTRONG, P.J., concurs in the affirmation. *Page 620